Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 21 are currently amended.
Claims 3, 9-10, 12, 14, 16, 20, & 25 are cancelled.
Claims 4-8, 13, 15, 17-19 are original.
Claim 11 is withdrawn.
Claims 22-24 is previously presented.

Election/Restrictions
Regarding claim 11, none of the cited prior art or any prior art available discloses the apparatus of independent claim 1 and therefore can disclose a method of using said apparatus.  Therefore, rejoined claim 11 is deemed allowable.

	Allowable Subject Matter

Claims 1, 11, 21, 2, 4-8, 13, 15, 17-19, 22-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 21, none of the cited prior art or any prior art available discloses:
“the prepreg rollers are shaped as logarithmic spirals”.

That the at least one roller is adapted to sequentially apply pressures on the laminated body by curved surfaces respectively by changing the angle of the rotating axis by the angle adjusting structure, shapes of the curved surface in the longitudinal section being different curved lines having a relationship of similarity is taken as a manner of operating the cited and claimed apparatus.  However, such a manner of operating the apparatus with logarithmic spiral roller surfaces would not have been obvious to one of ordinary skill in the art before the effective filing date as such rollers with logarithmic spirals were not known in the art before the effective filing date.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 11 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 1/18/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712